FILED
                            NOT FOR PUBLICATION                             APR 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50354

               Plaintiff - Appellee,             D.C. No. 3:10-cr-03623-JLS

  v.
                                                 MEMORANDUM *
EZEQUIEL RODRIGUEZ, Jr.,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Southern District of California
                    Janis L. Sammartino, District Judge, Presiding

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Ezequiel Rodriguez, Jr., appeals from the 120-month sentence imposed

following his guilty-plea conviction for possession of cocaine with intent to

distribute and aiding and abetting, in violation of 21 U.S.C. § 841(a)(1) and 18




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 2. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      The government contends that this appeal should be dismissed in light of the

appeal waiver set forth in Rodriguez’s plea agreement. We decline to reach the

issue of whether this appeal falls within the scope of the appeal waiver, and instead

affirm on the merits. See United States v. Jacobo Castillo, 496 F.3d 947, 957 (9th

Cir. 2007) (en banc).

      Rodriguez contends that the district court erred by denying him relief under

the safety valve provision of 18 U.S.C. § 3553(f) and U.S.S.G. § 5C1.2. The

district court’s finding that Rodriguez was ineligible for safety valve relief because

he did not give the government all of the information that he had regarding the

offense was not clearly erroneous. See United States v. Alba-Flores, 577 F.3d
1104, 1107 (9th Cir. 2009).

      AFFIRMED.




                                           2                                    11-50354